EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alan Lenkin on August 30, 2021.
The application has been amended as follows: 
1. 	(Currently Amended) A check certification computer system, comprising:
a memory device; and
at least one processor coupled to the memory device, the at least one processor configured:
to receive, from a check issuer computer system, a first payee name and first check of a first check, the first check information comprising at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof;
to associate the first payee name with the first check information;
to receive, from a payee financial institution (PFI) computer system of a PFI, second check information electronically obtained from a second check by a check information capturing device, the check certification computer system, the check issuer computer system and the PFI computer system each being independent from one another, the second check information comprising at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof; 

to compare the first check information with the second check information; 
to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
to record a result of the verifying; and
to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name. 
2.	 (Cancelled)
 3.	(Cancelled)
4.	(Previously Presented) The check certification computer system of claim 1, in which the at least one processor is further configured to receive a name of an account holder of a deposit account.
5.	(Currently Amended) The check certification computer system of claim 1, in which the at least one processor is further configured to record 
6.	(Original) The check certification computer system of claim 1, in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer. 
7.	(Original)  The check certification computer system of claim 1, in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.
8. 	(Currently Amended) A non-transitory computer readable medium tangibly storing program code on a check certification computer system, the program code comprising: 
program code to receive, from a check issuer computer system, a first payee name and first check information of a first check, the first check information comprising at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof;
program code to associate the first payee name with the first check information;
program code to receive, from a payee financial institution (PFI) computer system of a PFI, second check information electronically obtained from a second check by a check information capturing device, the check certification computer system, the check issuer computer system and the PFI computer system each being independent from one another, the second check information comprising at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof; 
program code to receive, from the PFI computer system, a second payee name electronically read from a government issued identification document of a second payee obtained by an identification information capturing device, the second payee name printed on the government issued identification document, written on a magnetic medium of the government issued identification document, or stored in a memory of the government issued identification document, and the government issued identification document being different from the first check and the second check;
program code to compare the first check information with the second check information; 
program code to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
program code to record a result of the verifying; and
program code to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name. 
9.	(Cancelled)
10.	(Cancelled)
11.	(Previously Presented)  The non-transitory computer readable medium of claim 8, in which the program code further comprises program code to receive a name of an account holder of a deposit account.
12.	(Currently Amended) The non-transitory computer readable medium of claim 8, in which the program code further comprises program code to record 
13.	(Original) The non-transitory computer readable medium of claim 8, in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer. 
14.	(Original)  The non-transitory computer readable medium of claim 8, in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.
15.	(Currently Amended) A method for check verification, comprising:
receiving, at a check certification computer system from a check issuer computer system, a first payee name and first check information of a first check, the first check information comprising at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof;
associating the first payee name with the first check information;
receiving, at the check certification computer system from a payee financial institution (PFI) computer system of a PFI, second check information electronically obtained from a second check by a check information capturing device, the check certification computer system, the check issuer computer system and the PFI computer system each being independent from one another, the second check information comprising at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof; 
receiving, from the PFI computer system, a second payee name electronically read from a government issued identification document of a second payee obtained by an identification information capturing device, the second payee name printed on the government issued identification document, written on a magnetic medium of the government issued identification document, or stored in a memory of the government issued identification document, and the government issued identification document being different from the first check and the second check;
comparing the first check information with the second check information; 
verifying the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
recording a result of the verifying; and
sending, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name. 
16.  (Cancelled)
17.  (Cancelled)
18.	(Previously Presented) The method of claim 15, further comprising receiving a name of an account holder of a deposit account.
19.	(Currently Amended  The method of claim 15, further comprising recording 
20.	(Previously Presented)  The method of claim 15, in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer.
21.	(Previously Presented)  The method of claim 15, in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Pinski (PGPub 2011/0270755) teaches
a method for check clearing by a first entity where the check was previously issued from a first party to a second party. The first party has a first account with the first entity and the second party has a second account with a second entity. The first entity receives first information included with the check from the second party, including first party identifying information, a unique pseudorandom check number, and a check amount. The first entity authenticates at least a portion of the first information and receives second information from the second party, including at least the second account number and the second entity's routing transit number. The first entity transfers funds from the first account of the first party to the second account of the second party using at least a portion of the authenticated first information and the second information. 
Pinski did not disclose to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
to record a result of the verifying; and
to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name.
Love (PGPub 2009/0313069) teaches systems and methods are disclosed for verifying customer identifications. In one embodiment, the method comprises receiving, at a transaction gateway, a communication associated with a transaction initiated by a customer; 
determining the communication includes an identity verification request to verify encoded data obtained from an identification presented by the customer; 
routing the identity verification request to an identity verification service; receiving, from the identity verification service, a result including one or more identification values obtained from the encoded data; and
 transmitting the result to a requester associated with the communication. 
Love did not disclose to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
to record a result of the verifying; and
to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name.
Tidwell (PGPub 2005/0125337) teaches systems and methods described for building, maintaining, and using a repository of information about payors of second-party checks presented at a check-cashing entity for cashing. In various embodiments, the repository comprises stored information useful for determining the location of a payor of a second-party check. In one embodiment, information from the check that identifies an account on which the check is drawn, such as magnetic ink character recognition (MICR) line information from a paycheck, is used to access a repository of employer location information. In one embodiment, the payor location information is used to determine a proximity between the payor location and the check cashing entity location. In one embodiment, when a check is presented for which stored payor location information is not available, identifying information about the payor and/or the payor location is requested and is added to the repository. 
Tidwell did not disclose to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
to record a result of the verifying; and
to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name.
The non-patent literature, The 9th IEEE International Conference on E-Commerce Technology and The 4th IEEE International Conference on Enterprise Computing, E-Commerce and E-Services (CEC-EEE 2007) (Page(s): 99-106)
Authors: N.R. Sunitha • B.B. Amberker • P. Koulgi • P. Siddharth discloses there are many situations where there is lack of trust between transacting financial institutions (FIs include banks). In such situations confidential or financial information cannot be revealed. For such an untrusted environment a zero knowledge protocol is devised to perform secure inter FI e-cheque clearance operations. Also, there is no trusted centralised authority controlling the operations. The e-cheque system is designed with message integrity, authentication and non-repudiation features, strong enough to prevent fraud against the FIs and their customers. To verify digital signatures one needs to have the public key of the signer. However FI's cannot store public keys of all possible payer's of e-cheques and their corresponding servicing FIs. Therefore a method is formulated in which one can verify that two signatures received from a signer indeed belong to the same signer without the help of public key of the signer.
The 9th IEEE International Conference on E-Commerce Technology and The 4th IEEE International Conference on Enterprise Computing, E-Commerce and E-Services did not disclose to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
to record a result of the verifying; and
to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name.
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to verify the second payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the second payee name verified when the first check information matches the second check information; 
to record a result of the verifying; and
to send, to the PFI computer system in response to verifying the second payee name, a name verification message indicating the first payee name corresponds to the second payee name.
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698